Biggs, J.
— We are asked by the respondent to-dismiss this appeal, for the reason that the appellant failed to deliver a copy of his brief to the attorney for respondent ten days prior to the day on which the-cause was set for hearing, to-wit, January 4, 1894, as-prescribed by rule 15 of this court.
The affidavit of respondent’s attorney is to the effect that he did not receive a copy of the brief until December 28, 1893, and that he found it on his office table. In opposition the affidavits of the appellant’s attorney and the post-master at Edina, Missouri, show, that on the twentieth of December, 1893, the former' deposited,under cover, in the postoffice at Edina a copy of the brief, postage prepaid, and properly directed to respondent’s attorney who lived in Edina, and also that the package was deposited by the post-master in the lock box of the addressee. These affidavits also show that at the same time a similar letter was sent through the mail to the respondent himself, whosepostoffice was only seven miles distant from Edina. The reason assigned by appellant’s attorney for not delivering the brief in person was that, on the twentieth of December, 1892, the respondent’s attorney was .not at home, and that the affiant was- compelled to leaveEdina' on the day following.
Under the rule, the delivery of briefs may be made through the mails; but, when it is convenient, a delivery by an officer or by a competent witness is better, as this method generally prevents controversies. When mailed, however, the presumption will obtain that the delivery was had by due course of mail. Such • a presumption, we think, could be rebutted, but we do not think it has been overthrown in this case. The motion to dismiss will therefore be overruled, and the defendant given ten days within which to file briefs, if he sees proper to do so.
All the judges concur.